Case 8:19-cv-03122-VMC-AAS Document 14 Filed 03/06/20 Page 1 of 2 PageID 73




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


                                              Case No. 8:19-cv-3122-VMC-AAS

ZULMA COLON,
                                              NOTICE OF SETTLEMENT AS TO
              Plaintiff,                      DEFENDANT CAPITAL ONE BANK
                                              (USA), N.A.
       v.


CAPITAL ONE BANK (USA), N.A.,

            Defendant.



       NOTICE IS HEREBY GIVEN that Plaintiff Zulma Colon and Defendant Capital

One Bank (USA), N.A. have settled all claims between them in this matter. The parties are

in the process of completing the final settlement documents and expect to file a Stipulation

for Dismissal with Prejudice within the next sixty (60) days. Plaintiff requests that the

Court vacate all pending deadlines and hearings in this matter as to Defendant Capital One

Bank (USA), N.A. Plaintiff also requests that the Court retain jurisdiction for any matters

related to completing and/or enforcing the settlement.

       Respectfully submitted this 6th day of March 2020.

                                                 PRICE LAW GROUP, APC

                                                 By: /s/ Santiago J. Teran
                                                 Santiago J. Teran (FL #1018985)
                                                 1001 N Federal Hwy, Ste 349
                                                 Hallandale, FL 33009
                                                 T: (818) 600-5586
Case 8:19-cv-03122-VMC-AAS Document 14 Filed 03/06/20 Page 2 of 2 PageID 74




                                              F: (818) 600-5486
                                              E: santiago@pricelawgroup.com
                                              Attorneys for Plaintiff,
                                              Zulma Colon



                        CERTIFICATE OF SERVICE

      I hereby certify that on March 6, 2020, I electronically filed the foregoing with

the Clerk of the Court using the ECF system, which will send notice of such filing

to all attorneys of record in this matter. Since none of the attorneys of record are

non-ECF participants, hard copies of the foregoing have not been provided via

personal delivery or by postal mail.

 /s/ Josefina Garcia
